DETAILED ACTION
This action is responsive to claims filed 4 May 2020.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4 May 2020 and 14 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 and 11. Specifically, the prior art of record fails to disclose receiving an internal, application-level request to establish a unicast session including a source application-layer identifier and destination application-layer identifier that are used to determine whether an activate unicast session already exists and either using the active unicast  in ordered combination with all the other features of at least any one of the independent claims.
Fan et al. (US 2021/0219105, hereinafter Fan) and Perras et al. (US 2021/0211870, hereinafter Perras) were found to be the closest prior art to the claimed invention. Fan, at Figs. 6, 7A and 8A and associated description, discloses receiving a target-side identifier from an application-layer, and a UE determining whether to establish a direct link communication session. Perras, a paragraph 8 and Fig. 3 and other associated description, discloses an application layer requesting a layer 2 ID and communicating on an ongoing direct communication session. Neither Fan nor Perras, alone or in reasonable combination, appear to disclose a UE receiving a request from its own application layer and determining whether to establish a new session or continue communication on an existing session as required by independent claims 1 and 11.
Thus, at least independent claims 1 and 11 are allowed over the prior art of record. Dependent claims 2-10 and 12-20 are likewise allowed for at least the same reasons, because they depend on claims 1 or 11. Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Primary Examiner, Art Unit 2468